 



Exhibit 10.1

March 29, 2005

John A. Bryant
1134 Hunter Ridge
Portage, MI 49017

Dear John:

          The purpose of this letter is to set forth terms of a restricted stock
grant that reflects our appreciation for your contributions to the business and
our desire that you remain with Kellogg Company (“Kellogg,” and together with
its affiliates and subsidiaries, the “Company”). The letter also includes
certain commitments the Company requires from someone in your position.



  1.   Restricted Stock Grant. Attached are the documents describing the terms
of your restricted stock grant (the “Grant”). You will note that the Grant is
for 22,800 shares of common stock of Kellogg and that the Grant vests generally
three years from now. You will also be entitled to receive dividends on all of
these shares, whether vested or not, if and when dividends are declared by the
Board of Directors of Kellogg. Dividends will be taxable to you in the year
paid. The terms of the Grant are more fully described in the documents attached
and your rights to the Grant shall in all circumstances be subject to and
governed by the terms of the attached documents and the Kellogg Company 2003
Long Term Incentive Plan.     2.   Severance. You are a participant under the
Kellogg Company Severance Benefit Plan (the “Plan”), which provides eligible
Company employees with severance benefits. In the event your employment with the
Company is terminated, you shall be eligible to receive the current level of
benefits set forth in the Plan for your position, provided you are otherwise
eligible to receive such benefits under the current Plan.     3.   Non-Compete.
(a) In further consideration of the foregoing, you agree that in the event you
voluntarily terminate your employment with the Company, for a period of two
years beginning with the last of the day of your employment with the Company
(the “Restricted Period”), you shall not, without the prior written consent from
the General Counsel of Kellogg:



  (i)   directly or indirectly, accept any employment, consult for or with, or
otherwise provide or perform any services of any nature to, for or on behalf of
any person, firm, partnership, corporation or other business or entity that

 



--------------------------------------------------------------------------------



 



      manufactures, produces, distributes, sells or markets any of the Products
(as hereinafter defined) in the Geographic Area (as hereinafter defined).



  (ii)   directly or indirectly, permit any business, entity or organization
which Employee, individually or jointly with others, owns, manages, operates, or
controls, to engage in the manufacture, production, distribution, sale or
marketing of any of the Products in the Geographic Area.

For purposes of this Paragraph, the term “Products” shall mean ready-to-eat and
hot cereal products, toaster pastries, cereal bars, granola bars, crispy
marshmallow squares, fruit snacks, frozen breakfast products, cookies, crackers,
ice cream cones, meat substitutes, and any other product for which you have
marketing or managerial responsibility as an employee of the Company. The term
“Geographic Area” shall mean any territory, region or country where the Company
sells any products.



  (b)   Notwithstanding anything to the contrary appearing in paragraph 3(a)
(except as set forth below), you may (i) be employed by, consult for or
otherwise provide services to any business (as opposed to a company) that does
not include manufacturing, distributing, selling or marketing any of the
Products, even if its parent or related organization operates such a business;
and (ii) be a chief financial officer of any such entity. Prior to agreeing to
or commencing any such employment or engagement, you shall provide the Company’s
General Counsel with at least 30 days prior written notice to allow the Company
to establish appropriate safeguards to prevent the disclosure of any Company
confidential information.     (c)   Paragraph 3(b) shall not apply to any
business, entity or organization which operates, directly or indirectly, a
ready-to-eat cereal business (other than retailers which operate such a
business).



  4.   Non-solicitation. You agree that during your employment and thereafter
for a period of two years, you shall not, without the prior written consent of
the General Counsel of Kellogg, directly or indirectly employ, or solicit the
employment of (whether as an employee, officer, director, agent, consultant or
independent contractor) any person who is or was at any time during the previous
year an officer, director, representative, agent or employee of the Company.    
5.   Non-Disparagement of the Company. You agree, during the term of your
employment and thereafter, not to engage in any form of conduct or make any
statements or representations that disparage, portray in a negative light, or
otherwise impair the reputation, goodwill or commercial interests of the
Company, or its past, present and future subsidiaries, divisions, affiliates,
successors, officers, directors, attorneys, agents and employees.     6.  
Confidentiality of Agreement. Unless this Agreement is publicly filed by the
Company in connection with its SEC filing obligations, you agree that (a) the

2



--------------------------------------------------------------------------------



 



      existence and terms of this letter agreement are confidential and shall be
kept strictly confidential; (b) that these matters will not be disclosed to any
third party except for your spouse, tax or legal advisor(s), provided such
parties agree to keep such information confidential and, in the case of
disclosure to any advisor(s), only to the extent necessary to perform services,
or except as disclosure of such matters may be required by law; and (c) to
assume responsibility for any disclosure of the existence and terms of this
letter agreement by such third parties.



  7.   Preservation of Company Confidential Information. You acknowledge and
that you will not (without first obtaining the prior written consent in each
instance from the Company) during the term of your employment and thereafter,
disclose, make commercial or other use of, give or sell to any person, firm or
corporation, any information received directly or indirectly from the Company or
acquired or developed in the course of your employment, including, by way of
example only, trade secrets (including organizational charts, employee
information such as credentials, skill sets and background information), ideas,
inventions, methods, designs, formulas, systems, improvements, prices,
discounts, business affairs, products, product specifications, manufacturing
processes, data and know-how and technical information of any kind whatsoever
unless such information has been publicly disclosed by authorized officials of
the Company.     8.   Miscellaneous.



  (a)   Severability. You also agree that if any provision of this letter
agreement is invalid or unenforceable by a court of law, it will not affect the
validity or enforceability of any other provision of this letter agreement,
which shall remain in full force and effect.     (b)   Controlling Law and
Venue. You agree that the construction, interpretation, and performance of this
letter agreement shall be governed by the laws of Michigan, including conflict
of laws. It is agreed that any controversy, claim or dispute between the
parties, directly or indirectly, concerning this letter agreement or the breach
thereof shall only be resolved in the Circuit Court of Calhoun County, or the
United States District Court for the Western District of Michigan, whichever
court has jurisdiction over the subject matter thereof, and the parties hereby
submit to the jurisdiction of said courts.     (c)   Entire Agreement;
Amendment. You agree that this letter agreement constitutes the entire agreement
between you and the Company, and that this letter agreement supersedes any and
all prior and/or contemporaneous written and/or oral agreements relating to your
employment with the Company and retirement or termination there from. You
acknowledge that this letter agreement may not be modified except by written
document, signed by you and the General Counsel of Kellogg.

3



--------------------------------------------------------------------------------



 



  (d)   Employment Relationship. You acknowledge and agree that your employment
with the Company described in this letter agreement is an at-will employment
relationship, and that only the General Counsel of Kellogg may modify this
provision, and any modification must be in writing signed by both parties.    
(e)   Counterparts. This letter agreement may be executed simultaneously in one
or more counterparts, any one of which need not contain the signatures of more
than one party, but all such counterparts taken together shall constitute one
and the same letter agreement.

       John, enclosed are two copies of this letter. If the letter is acceptable
to you please sign both copies and return on to me for our files.

            Sincerely,
      /s/ A. D. David Mackay             A. D. David Mackay
President
Chief Operating Officer     

I accept the terms of the agreement as presented in this letter this 29th day of
March, 2005.

/s/ John A. Bryant
John A. Bryant

4